DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.         A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
This communication is in response to claim amendments and applicant’s remarks filed on 09/14/2022.
Claims 1, 8, and 15 have been amended.
No claims have been added.
Claims 4, 5, 11, 16, 17 have been cancelled.
Claims 1-3, 6-10, 12-15, and 18-19 are pending and are presented for examination on the merits.
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 20140188586), in view of Vanska (US 20160127234), further in view of Smith (US 20120197802).
Regarding claims 1, 8, Carpenter discloses:     
         a payment device network system of a multi-party transaction system for processing payment-by-device transactions and selectively facilitating supplemental processing of qualifying transactions by third-party value adding service applications (VAS apps), the system comprising: ([0006] of Carpenter)
          the electronic transaction messages are payment authorization requests from acquirer entity computing systems and identifying issuer entity computing systems, and wherein routing a respective payment authorization request according to the default payment transaction processing workflow comprises routing the respective payment authorization request to a respective issuer entity computing system identified in the respective payment authorization request for approval of the respective payment authorization request (By disclosing, “In a typical payment transaction [(default payment transaction processing workflow)] in embodiments of the invention, a user may interact with the access device 120 (e.g., with a payment device such as a payment card or communications device, or by entering payment information) to conduct a transaction with the merchant 125. The merchant 125 may be operated by a merchant computer, which may route an authorization request message to the acquirer 130, and eventually to the issuer 150 via the payment processing network 140.” ([0062]-[0065] of Carpenter); “The authorization request message may include an issuer account identifier” ([0030] of Carpenter)),
           the payment device network participants are selected from the group consisting of an acquirer entity and issuer entity (By disclosing, a server computer routes authorization request messages between an acquirer entity and an issuer entity (Fig. 4 element 130 and 150 of Carpenter));
          a communication interface (By disclosing, “At step 718, the server computer 200 may establish a communication channel with digital wallet provider [(VAS)] A 520” ([0138], Fig. 5, and Fig. 7 of Carpenter) comprising:                       
                            a secure electronic communication connection directly between the system server and the VAS apps for transmitting at least a portion of the transaction messages associated with one or more Subscribers directly between the system server and the VAS apps, wherein all communications between the VAS apps and the payment device network occur through the system server, the secure electronic communication connection (By disclosing, “At step 718, the server computer [(system server)] 200 may establish a communication channel with digital wallet provider [(VAS)] A 520, based on a determination that the account holder's 710 payment account is enrolled with digital wallet provider A 520. The server computer 200 transmits a notice including the token to digital wallet provider A 520. The notice may be a request for the digital wallet provider A 520 to provide any relevant offers or discounts that are eligible for the transaction.” ([0138], Fig. 5, and Fig. 7 of Carpenter); “The authorization request message may include a token that has a one to one mapping with a PAN associated with the payment card of the account holder 710.” ([0136] of Carpenter); “Any suitable communications protocols may be used for generating a communications channel. A communication channel may in some instance comprise a "secure communication channel," which may be established in any known manner, including the use of mutual authentication and a session key and establishment of a secure socket layer (SSL) session.” ([0032] of Carpenter)); 
            the system server, wherein the system server includes a processor, a computer readable storage medium that is accessible by the processor and includes software modules in the form of instructions that are executable by the processor (By disclosing, a server computer 200 ([0166] and Fig. 10 of Carpenter)), 
             the software modules comprising:              
                       a transaction monitoring module that configures the processor to:
                                     determine whether the received transaction message is a qualifying transaction according to stored predefined usage criteria, the predefined usage criteria specifying conditions for using a VAS app among the VAS apps to perform supplemental processing of transaction messages on behalf of respective Subscribers (By disclosing, “At step 718, the server computer 200 may establish a communication channel with digital wallet provider A 520, based on a determination that the account holder's 710 payment account is enrolled with digital wallet provider A 520. The server computer 200 transmits a notice including the token to digital wallet provider A 520. The notice may be a request for the digital wallet provider A 520 to provide any relevant offers or discounts that are eligible for the transaction.” ([0138]-[0140], Fig. 5, and Fig. 7 of Carpenter)); 
                    a transaction routing module that configures the processor to, in response to determining that the received transaction message is a qualifying transaction, transmitting the transaction message to the system server (By disclosing, “At step 718, the server computer 200 may establish a communication channel with digital wallet provider A 520, based on a determination that the account holder's 710 payment account is enrolled with digital wallet provider A 520. The server computer 200 transmits a notice including the token to digital wallet provider A 520. The notice may be a request for the digital wallet provider A 520 to provide any relevant offers or discounts that are eligible for the transaction.” ([0138]-[0140], Fig. 5, and Fig. 7 of Carpenter)): 
                             provide, by the system server directly to the VAS app over the secure communication connection in accordance with the predefined usage criteria, one or more data elements of the received transaction message for supplemental processing of the qualifying transaction (By disclosing, “At step 718, the server computer 200 may establish a communication channel with digital wallet provider A 520, based on a determination that the account holder's 710 payment account is enrolled with digital wallet provider A 520. The server computer 200 transmits a notice including the token to digital wallet provider A 520. The notice may be a request for the digital wallet provider A 520 to provide any relevant offers or discounts that are eligible for the transaction.” ([0138]-[0140], Fig. 5, and Fig. 7 of Carpenter); “The authorization request message may include a token that has a one to one mapping with a PAN associated with the payment card of the account holder 710.” ([0136] of Carpenter); and “Any suitable communications protocols may be used for generating a communications channel. A communication channel may in some instance comprise a "secure communication channel," which may be established in any known manner, including the use of mutual authentication and a session key and establishment of a secure socket layer (SSL) session.” ([0032] of Carpenter)),
                           receive, by the system server from the VAS app, a result of the supplemental processing of the qualifying transaction (By disclosing, “At step 724, digital wallet provider A 520 may respond with an eligible offer.” ([0141]-[0143] of Carpenter)), and 
                          forward, by the system server over the first communication connection, an enriched transaction message back to the issuer (By disclosing, “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” ([0074], [0144]-[0146] of Carpenter));
                       wherein generating the enriched transaction message includes updating a data field of the received transaction message to include the result in accordance with a standard of the multi-party transaction system (By disclosing, “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” ([0074], [0144]-[0146] of Carpenter));
                            according to the default payment processing workflow, route the enriched transaction message to an issuer entity computing system identified in the enriched transaction message for approval (By disclosing, “At step 734, the server computer 200 may transmit the adjusted authorization request message to the issuer 150 for further processing” ([0146], [0062]-[0065] of Carpenter); and “The authorization request message may include an issuer account identifier” ([0030] of Carpenter)).
          Carpenter does not expressly disclose:
          a switch network, 
                    the switch network being configured to route electronic transaction messages in- flight between a plurality of payment device network participant systems connected to the payment device network system according to a default payment transaction processing workflow, 
                    the switch network further comprising routing instructions identifying payment device network participants subscribed to one or more of the VAS apps (Subscribers), wherein the switch network is configured to, using the routing instructions, identify any transaction messages associated with one or more Subscribers and to alternatively route the transaction messages associated with one or more Subscribers to a system server instead of routing the transaction messages associated with one or more Subscribers according to the default payment transaction processing workflow, wherein the switch network is configured to route transaction messages that are not associated with one or more Subscribers in accordance with the default payment processing workflow, and wherein the system server resides within the payment device network and is communicatively coupled to the switch network over a first communication connection therebetween; 
           the first communication connection between the system server and the switch network, and
           the communication channel between the system server and the VAS apps using an application programming interface (API) under control of the system server, and wherein all communications between the VAS apps and the payment device network relating to the transaction messages occur through the API;
           receive, from the switch network over the first communication connection, a real time data feed of the transaction messages associated with one or more of the Subscribers;
           a transaction monitoring module that configures the processor to receive from the switch network over the first communication connection, 
          forward, by the system server over the first communication connection, an enriched transaction message back to the switch network;
           wherein the switch network is further configured to, route the enriched transaction message.
           However, Vanska teaches:
           a switch network, 
                    the switch network being configured to route electronic transaction messages in- flight between a plurality of payment device network participant systems connected to the payment device network system (By disclosing, “The sending and receiving router [(switch network)] 132 is adapted to receive transactions from transaction sources 160 via their message exchange interfaces 161 and send transactions to the transaction destinations 163 via the message exchange interface 164” ([0079] of Vanska));
           wherein the system server resides within the payment device network and is communicatively coupled to the switch network over a first communication connection therebetween (By disclosing, “When the sending and receiving router 132 [(switch network)] receives the transaction, it detects from the recipient address information that the transaction must be routed 145 to the service router 133 [(system server)] which in an embodiment is adapted to alter or amend e.g. the recipient address and/or possibly some other content information of the received transaction to make the transaction suitable for forwarding it 147, 148 to the various value-add services 134, 135 and to the receiver system 137 of the invoice…. Once the service router 133 has modified the content of the transaction, it forwards 146 it back to the sending and receiving router 132 of the transaction transmission network.” which teaches a first communication connection between the system server and the switch network ([0074] and Fig. 1b element 145 and 146 of Vanska)) (Note: the combination of the “sending and receiving router 132” and the “service router 133” in the prior art can be the “payment device network system” in the claim), 
          the first communication connection between the system server and the switch network (By disclosing, “When the sending and receiving router 132 receives the transaction, it detects from the recipient address information that the transaction must be routed 145 to the service router 133 which in an embodiment is adapted to alter or amend e.g. the recipient address and/or possibly some other content information of the received transaction to make the transaction suitable for forwarding it 147, 148 to the various value-add services 134, 135 and to the receiver system 137 of the invoice…. Once the service router 133 has modified the content of the transaction, it forwards 146 it back to the sending and receiving router 132 of the transaction transmission network.” ([0074] and Fig. 1b element 145 and 146 of Vanska));
           the communication channel between the system server and the VAS apps using an application programming interface (API) under control of the system server, and wherein all communications between the VAS apps and the payment device network relating to the transaction messages occur through the API (By disclosing, “The service router 133 further comprises a data access and/or exchange interface 172, e.g. an API, for the purpose of enabling implementation of the value-add services 173 that are based on the transactions handled by the router 133” ([0079], [0077] of Vanska));
            a transaction monitoring module that configures the processor to receive, from the switch network over the first communication connection, a real time data feed of the transaction messages associated with one or more of the Subscribers (By disclosing, “When the sending and receiving router 132 receives the transaction, it detects from the recipient address information that the transaction must be routed 145 to the service router 133 which in an embodiment is adapted to alter or amend e.g. the recipient address and/or possibly some other content information of the received transaction to make the transaction suitable for forwarding it 147, 148 to the various value-add services 134, 135 and to the receiver system 137 of the invoice. In an embodiment, the service router changes the recipient address of the transaction to one that is known by the receiving router 136. The service router may also add e.g. a URL to the transaction, …. Once the service router 133 has modified the content of the transaction, it forwards 146 it back to the sending and receiving router 132 of the transaction transmission network.….” ([0074] of Vanska); and “FIG. 1a depicts a computer and data communication arrangement 100 according to a preferred embodiment of the present invention. The arrangement comprises a data communication network 120, e.g. a TCP/IP network, e.g. the Internet.” which teaches that the communication network is internet, thus the transaction messages are fed in real-time ([0072] of Vanska));
           forward, by the system server over the first communication connection, the enriched transaction message back to the switch network (By disclosing, “Once the service router 133 has modified the content of the transaction, it forwards 146 it back to the sending and receiving router 132 of the transaction transmission network.” ([0074] and Fig. 1b element 145 and 146 of Vanska)); 
             wherein the switch network is further configured to, route the enriched transaction message (By disclosing, “Once the service router 133 has modified the content of the transaction, it forwards 146 it back to the sending and receiving router 132 of the transaction transmission network. The router 132 forwards 150 the transaction to the receiving router that is known or at least assumed to be able to further route 152 the transaction to the receiver 137” ([0074] of Vanska)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the invention of Carpenter in view of Vanska to include: a switch network, the switch network being configured to route electronic transaction messages in-flight between a plurality of payment device network participant systems connected to the payment device network system; wherein the system server resides within the payment device network and is communicatively coupled to the switch network over a first communication connection therebetween; the first communication connection between the system server and the switch network; the communication channel between the system server and the VAS apps using an application programming interface (API) under control of the system server, and wherein all communications between the VAS apps and the payment device network relating to the transaction messages occur through the API; a transaction monitoring module that configures the processor to receive, from the switch network over the first communication connection, a real time data feed of the transaction messages associated with one or more of the Subscribers; forward, by the system server over the first communication connection, the enriched transaction message back to the switch network; and wherein the switch network is further configured to, route the enriched transaction message. Doing so would result in an improved invention because this would leverage the advantages of using the switch network (e.g. transmitting information between the participants and the system server when the participants and the system server are not under the same network architecture, etc.). Doing so would also result in an improved invention because this would leverage the advantages of using API (e.g. automation, developer efficiency and innovation, etc.).
            And Smith teaches:
            the switch network being configured to receive and route electronic transaction messages according to a default payment transaction processing workflow (By disclosing, “Using payment card system interchange network 28 [(switch network)], the computers of acquirer 26 or the merchant processor will communicate with the computers of issuer 30 to determine whether the cardholder's account is in good standing and whether the purchase is covered by the cardholder's available credit line or account balance. Based on these determinations, the request for authorization will be declined or accepted.” which discloses a default payment transaction processing workflow ([0024] and Fig. 6 of Smith)); 
            the switch network being further configured by routing instructions identifying payment device network participants subscribed to one or more of the VAS apps (Subscribers), wherein the switch network is configured to, using the routing instruction, identify any transaction messages associated with one or more Subscribers and to alternatively route the transaction messages associated with one or more Subscribers to a system server instead of routing the transaction message associated with one or more Subscribers according to the default payment transaction processing workflow, wherein the switch network is configured to route transaction messages that are not associated with one or more Subscribers in accordance with the default payment processing workflow (By disclosing, “Using payment card system interchange network 28, the computers of acquirer 26 or the merchant processor will communicate with the computers of issuer 30 to determine whether the cardholder's account is in good standing and whether the purchase is covered by the cardholder's available credit line or account balance. Based on these determinations, the request for authorization will be declined or accepted.” which teaches a default payment transaction processing workflow ([0024] and Fig. 6 of Smith); and “payment card system interchange network 28 determines whether acquirer or merchant 24 has subscribed to the fraud scoring service implemented by fraud detection system 600, if so payment card system interchange network 28, routes the transaction information to a network host site [(system server)] 602 that calculates a fraud score for the transaction associated with the received authorization request, and sends the authorization request to the issuer” ([0051] and Fig. 6 of Smith)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Carpenter and Vanska, in view of Smith to include techniques of the switch network being configured to receive and route electronic transaction messages according to a default payment transaction processing workflow; and the switch network being further configured by routing instructions identifying payment device network participants subscribed to one or more of the VAS apps (Subscribers), wherein the switch network is configured to, using the routing instruction, identify any transaction messages associated with one or more Subscribers and to alternatively route the transaction messages associated with one or more Subscribers to a system server instead of routing the transaction message associated with one or more Subscribers according to the default payment transaction processing workflow, wherein the switch network is configured to route transaction messages that are not associated with one or more Subscribers in accordance with the default payment processing workflow. Doing so would result in an improved invention because this would allow the VAS services only available to the participants who subscribed/purchased the VAS services, thus improving the economic efficiency of the claimed invention.

Regarding claim 12, Carpenter discloses:
          wherein the received transaction message is a payment authorization request received from an acquirer entity via the payment device network system (By disclosing, “Upon the server computer 200 receiving the authorization request message from the acquirer 130 (FIG. 1)…” (See at least paragraph [0074], Fig. 8 and Fig. 9 of Carpenter)).

Regarding claim 18, Carpenter discloses:
          in response to a prescribed time-out period elapsing prior to receiving the result of the supplemental processing, releasing, by the system server, the operative hold on the received transaction message, wherein releasing the operative hold causes the switch network to route the transaction message to the issuer entity (By disclosing, “The offer determination module 264 may also set a predetermined timeout time period for the established communication between the server computer 200 and the one or more third-parties. If the one or more third-parties do not reply within the predetermined timeout time period, the offer determination module 264 may report that no offer or discount is eligible for the transaction, and may resume the transmission of the authorization request message to the issuer 150 (FIG. 1)” ([0074] of Carpenter)).

Claims 2, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 20140188586), in view of Vanska (US 20160127234), further in view of Smith (US 20120197802), and Gendelev et al. (US 10115108).
Regarding Claims 2 and 9, Carpenter discloses:
           placing, by the system server, an operative hold on the received transaction message, wherein the operative hold prevents further processing of the transaction message in accordance with the default payment processing workflow pending a release of the operative hold (By disclosing, “Upon the server computer 200 receiving the authorization request message from the acquirer 130 (FIG. 1) …, the offer determination module 264 may suspend or delay the transmission of the authorization message to the issuer 150 (FIG. 1)” (See at least paragraph [0074], Fig. 8 and Fig. 9 of Carpenter)); and
          wherein the step of forwarding the enriched transaction message releases an operative hold of the transaction message (By disclosing, “Upon the server computer 200 receiving the authorization request message from the acquirer 130 (FIG. 1) …, the offer determination module 264 may suspend or delay the transmission of the authorization message to the issuer 150 (FIG. 1)”; and “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” (See at least paragraph [0074], Fig. 8 and Fig. 9 of Carpenter)).
           Carpenter does not disclose:
           placing the operative hold in response to determining that the received transaction message is a qualifying transaction; and 
          wherein the step of placing the operative hold on the transaction message comprises one or more of annotating and flagging one or more of the received transaction message and a transaction record maintained internally within the payment device network system. 
           However, Smith teaches:
           in response to determining that the received transaction message is a qualifying transaction, transmitting the transaction message to the system server (By disclosing, “The acquirer populates 706 a CNP fraud risk score request indicator within the transaction authorization request message and submits 708 the request to the interchange network. The interchange network determines 710 that the CNP fraud scoring service request indicator is present and that the service should be performed for the card transaction authorization request. After the validity of fraud scoring service request is confirmed 712, the interchange network routes 714 the card transaction authorization request to the host site of interchange network/payment card system to perform CNP fraud risk scoring.” ([0059] and Fig. 7 of Smith)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of placing, by the system server, an operative hold on all the received transaction message, in view of Smith to include techniques of transmitting the transaction message from the switch network to the system server in response to determining that the received transaction message is a qualifying transaction, therefore to achieve: placing, by the system server in response to determining that the received transaction message is a qualifying transaction, an operative hold on the received transaction message.  Doing so would result in an improved invention because this would improve the processing efficiency of unqualifying transaction by routing them directly to the issuer.
           And Gendelev teaches:
           placing the operative hold on the transaction message comprises one or more of annotating and flagging one or more of the received transaction message and a transaction record maintained internally within the payment device network system (By disclosing, “An example of a fraud detection policy used in a fraud detection system takes the form of a set of rules such as "IF amount >$500 AND country=`Belgium` THEN flag for further investigation.” In this way, any transaction request having transaction factors that satisfy such a rule will be flagged for further investigation” (See at least Col 1 lines 20-30 of Gendelev)). 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of place an operative hold on the transaction request and thereby preventing further processing of the transaction message in view of Gendelev to include techniques of placing the operative hold on the transaction message comprises one or more of annotating and flagging one or more of the received transaction message and a transaction record maintained internally within the payment device network system.  Doing so would results in an improved invention because this would leverage the advantages of making annotation in transaction messages (e.g. easier to be spot and categorized, creating better automated system for transaction processing, etc.).

Regarding claim 19, Carpenter discloses:
         in response to a prescribed time-out period elapsing prior to receiving the result of the supplemental processing, release the operative hold on the received transaction message, wherein releasing the operative hold causes the switch network to route the transaction message to the issuer entity in accordance with the default payment processing workflow (By disclosing, “The offer determination module 264 may also set a predetermined timeout time period for the established communication between the server computer 200 and the one or more third-parties. If the one or more third-parties do not reply within the predetermined timeout time period, the offer determination module 264 may report that no offer or discount is eligible for the transaction, and may resume the transmission of the authorization request message to the issuer 150 (FIG. 1)” ([0074] of Carpenter)).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 20140188586), in view of Vanska (US 20160127234), further in view of Smith (US 20120197802), and Loeb (WO 2017062601).
Regarding claims 3 and 10, Carpenter also discloses:
          wherein the step of generating the enriched transaction message comprises, reconciling, by the system server, the result with the received transaction request prior to further processing of the received transaction message according to the default payment transaction processing workflow (By disclosing, “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” (See at least paragraph [0074] of Carpenter)); and
           whereby the system server controlling communications with the VAS app and generating the enriched transaction message enables the VAS App to perform supplemental processing of the received transaction message without compromising security and integrity of the received transaction message (By disclosing, “At step 718, the server computer 200 may establish a communication channel with digital wallet provider A 520, based on a determination that the account holder's 710 payment account is enrolled with digital wallet provider A 520. The server computer 200 transmits a notice including the token to digital wallet provider A 520. The notice may be a request for the digital wallet provider A 520 to provide any relevant offers or discounts that are eligible for the transaction.” which teaches the system server controlling communications with the VAS app ([0138]-[0140], Fig. 5, and Fig. 7 of Carpenter); “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” ([0074], [0144]-[0146] of Carpenter); and “Any suitable communications protocols may be used for generating a communications channel. A communication channel may in some instance comprise a "secure communication channel," which may be established in any known manner, including the use of mutual authentication and a session key and establishment of a secure socket layer (SSL) session.” ([0032] of Carpenter)).
          Carpenter does not disclose:
          enrolling, with the system server, the VAS apps, wherein enrolling includes certifying the VAS apps, respectively, for compliance with one or more security rules.          
          However, Loeb teaches:
          enrolling, with the system server, the VAS apps, wherein enrolling includes certifying the VAS apps, respectively, for compliance with one or more security rules. (By disclosing, “The applications and/or value added service providers (SPs) registered to the service may sign and/or conform (e.g., be required to sign and/or conform) to privacy policy agreements with MPPSP. For example, the applications and/or value added service providers (SPs) registered to the service may be required to sign and/or conform to privacy policy agreements with MPPSP to share data with business partners and/or to use (e.g., only use) the privacy protected versions of raw data, models, and/or scores from partners through the MPPSP. After the registration process, the service provider may be authorized to use a MPPSP” ([0108] of Loeb)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Carpenter, Vanska and Smith, in view of Loeb to include techniques of enrolling, with the system server, the VAS apps, wherein enrolling includes certifying the VAS apps, respectively, for compliance with one or more security rules.  Doing so would results in an improved invention because this would allow the VAS apps conform to security rules (e.g. privacy policy agreements) set by the system server, thus protecting the privacy of the transaction information.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 20140188586), in view of Vanska (US 20160127234), further in view of Smith (US 20120197802), Loeb (WO 2017062601), and Lim (US 20160247154).
Regarding claim 6, Carpenter does not expressly disclose:
          selecting, by the system server, the one or more data elements of the transaction message for transmission to the VAS app according to the predefined usage criteria.
          However, Lim teaches:
          selecting, by the system server, the one or more data elements of the transaction message for transmission to a server according to the predefined usage criteria. (By disclosing, “the data selection criteria (15) identify one or more data fields in payment processing messages… the portal (143) extracts the data from the one or more data fields according to the data selection criteria (15) to form a data set and reports the data set to server (245) as an input from the user corresponding to the registered consumer account (146). The server (245) further processes the received data set to run the game. The data selection arrangement reduces the transmission of transaction data between the portal (143) and the server (245) and improves the privacy protection for the users” (See at least paragraph [0072] of Lim)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Carpenter, Vanska, Smith, and Loeb, in view of Lim to include techniques of selecting, by the system server, one or more data elements of the transaction message for transmission to the at least one VAS app according to the predefined usage criteria including one or more data security protocols.  Doing so would results in an improved invention because this would allow only the related data elements to be transmitted to the VAS and retain the sensitive transaction information at the system server (e.g. PAN number), thus improving the privacy protection for the users ([0072]). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 20140188586), in view of Vanska (US 20160127234), further in view of Smith (US 20120197802), Loeb (WO 2017062601), Lim (US 20160247154), Rajurkar et al. (US. 20180276667), and Morse et al. (US 20170200234).
Regarding claim 7, Carpenter does not disclose:
          wherein the predefined usage criteria specify conditions that qualify a particular transaction for processing by the VAS app and specify which data elements of a transaction message that the VAS app is provided access to in connection with the supplemental processing by the VAS app, and 
         wherein the predefined usage criteria further include restrictions specifying which data elements of a transaction message that the VAS app is not provided access to in connection with the supplemental processing by the VAS app.
           However, Rajurkar teaches:
           wherein the predefined usage criteria specify conditions that qualify a particular transaction for transmitting and specify which data elements of a transaction message that the recipient is provided access to (By disclosing, “The authorization server may store and maintain configuration settings that indicate data fields that may be provided to various entities. In this way, the authorization server may be configured to prevent unauthorized dissemination of sensitive information. In some embodiments, the authorization server may provide only the requested information that the requesting entity has the authority to receive.” (See at least paragraph [0161] of Rajurkar)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Carpenter, Vanska, Smith, Loeb, and Lim, in view of Rajurkar to include a predefined usage criteria specify conditions that qualify a particular transaction for processing by the VAS app and specify which data elements of a transaction message that the VAS app is provided access to in connection with the supplemental processing by the VAS app. Doing so would results in an improved invention because this would allow only the related data elements to be transmitted to the VAS and retain the sensitive transaction information at the system server (e.g. PAN number), thus improving the privacy protection for the users ([0072]).
           And Morse teaches:
           the predefined usage criteria further include restrictions specifying which data elements of a transaction message that is not provided access (By disclosing, “the exclusion wall may include a filter or a well-defined API located at the aggregation interface 702. The filter may selectively remove data with labels that match exclusion criteria. Alternatively, the filter or API may only allow certain data to pass that has certain a label or parameter. In yet other examples, the exclusion wall may instruct the financial entity 104 to transmit only the defined data subsets 502 and 602 of data” (See at least paragraph [0066] of Morse)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Carpenter, Vanska, Smith, Loeb, Lim, and Rajurkar, in view of Morse to include a predefined usage criteria further include restrictions specifying which data elements of a transaction message that the VAS app is not provided access to in connection with the supplemental processing by the VAS app. Doing so would results in an improved invention because this would allow only the needed transaction data transferred to the third parties for further processing therefore increase the security of the transaction data.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 20140188586), in view of Vanska (US 20160127234), further in view of Smith (US 20120197802), and Lim (US 20160247154).
Regarding claim 13, Carpenter does not expressly disclose:
          selecting, by the system server, the one or more data elements of the transaction message for transmission to the VAS app according to the predefined usage criteria.
          However, Lim teaches:
          selecting, by the system server, the one or more data elements of the transaction message for transmission to a server according to the predefined usage criteria. (By disclosing, “the data selection criteria (15) identify one or more data fields in payment processing messages… the portal (143) extracts the data from the one or more data fields according to the data selection criteria (15) to form a data set and reports the data set to server (245) as an input from the user corresponding to the registered consumer account (146). The server (245) further processes the received data set to run the game. The data selection arrangement reduces the transmission of transaction data between the portal (143) and the server (245) and improves the privacy protection for the users” (See at least paragraph [0072] of Lim)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Carpenter, Vanska, Smith, in view of Lim to include techniques of selecting, by the system server, one or more data elements of the transaction message for transmission to the at least one VAS app according to the predefined usage criteria including one or more data security protocols.  Doing so would results in an improved invention because this would allow only the related data elements to be transmitted to the VAS and retain the sensitive transaction information at the system server (e.g. PAN number), thus improving the privacy protection for the users ([0072]). 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 20140188586), in view of Vanska (US 20160127234), further in view of Smith (US 20120197802), Lim (US 20160247154), and Rajurkar et al. (US. 20180276667).
Regarding Claim 14, Massoudi does not expressly disclose:
          the predefined usage criteria specify conditions that5 qualify a particular transaction for processing by the at least one VAS app, and specify which data elements of the transaction request that the VAS app is provided access to in connection with the processing by the VAS app.
          However, Rajurkar teaches:
          the predefined usage criteria specify conditions that5 qualify a particular transaction for processing, and specify which data elements of the transaction request that the recipient is provided access to (By disclosing, “The authorization server may store and maintain configuration settings that indicate data fields that may be provided to various entities. In this way, the authorization server may be configured to prevent unauthorized dissemination of sensitive information. In some embodiments, the authorization server may provide only the requested information that the requesting entity has the authority to receive.” (See at least paragraph [0161] of Rajurkar)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Carpenter, Vanska, Smith, and Lim, in view of Rajurkar to include a predefined usage criteria specify conditions that5 qualify a particular transaction for processing by the at least one VAS app, and specify which data elements of the transaction request that the VAS app is provided access to in connection with the processing by the VAS app. Doing so would results in an improved invention because this would allow only the related data elements to be transmitted to the VAS and retain the sensitive transaction information at the system server (e.g. PAN number), thus improving the privacy protection for the users ([0072]).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 20140188586), in view of Vanska (US 20160127234), further in view of Smith (US 20120197802), Gendelev et al. (US 10115108), and Lim (US 20160247154).
Regarding claims 15, Carpenter discloses:     
          a non-transitory computer readable medium encoded with computer executable instructions, which, when executed by a system server computing device residing within a payment device network system of a multi-party transaction system for processing payment-by-device transactions, configure the system server to ([0006], [0166] of Carpenter):
           wherein the electronic transaction messages are payment authorization requests identifying issuer entity computing systems, wherein routing a respective payment authorization request according to the default payment transaction processing workflow comprises routing, by the switch network, the respective payment authorization request to a respective issuer entity computing system identified in the respective payment authorization request for approval of the respective payment authorization request (By disclosing, “In a typical payment transaction [(default payment transaction processing workflow)] in embodiments of the invention, a user may interact with the access device 120 (e.g., with a payment device such as a payment card or communications device, or by entering payment information) to conduct a transaction with the merchant 125. The merchant 125 may be operated by a merchant computer, which may route an authorization request message to the acquirer 130, and eventually to the issuer 150 via the payment processing network 140.” ([0062]-[0065] of Carpenter); “The authorization request message may include an issuer account identifier” ([0030] of Carpenter)),
              provide, a secure communication connection directly between the system server and the third-party value adding service applications (VAS apps) for transmitting transaction messages directly between the system server and the VAS apps (By disclosing, “At step 718, the server computer [(system server)] 200 may establish a communication channel with digital wallet provider [(VAS)] A 520, based on a determination that the account holder's 710 payment account is enrolled with digital wallet provider A 520. The server computer 200 transmits a notice including the token to digital wallet provider A 520. The notice may be a request for the digital wallet provider A 520 to provide any relevant offers or discounts that are eligible for the transaction.” ([0138], Fig. 5, and Fig. 7 of Carpenter); “The authorization request message may include a token that has a one to one mapping with a PAN associated with the payment card of the account holder 710.” ([0136] of Carpenter); “Any suitable communications protocols may be used for generating a communications channel. A communication channel may in some instance comprise a "secure communication channel," which may be established in any known manner, including the use of mutual authentication and a session key and establishment of a secure socket layer (SSL) session.” ([0032] of Carpenter)); 
           store, in a database that is accessible to the system server, predefined usage criteria specifying conditions for performing supplemental processing of transactions on behalf of respective network participants using one or more of the VAS apps (By disclosing, “Server computer 200 includes …an offers database 240, an account information database 250” ([0066] of Carpenter); and “The account information database 250 is configured to store information about payment accounts. This information can include personal information, e.g., name, age, birthdate, gender, etc. of the account owner or account holder. The information can also include the primary account number (PAN) associated with a user's payment device. The information stored in the account information database may be used, by the server computer 200, in conjunction with the offers database 240 when making a determination if an offer or discount is eligible for the transaction.” ([0071] and Fig. 2 of Carpenter); and “At step 718, the server computer 200 may establish a communication channel with digital wallet provider A 520, based on a determination that the account holder's 710 payment account is enrolled with digital wallet provider A 520.” ([0138] of Carpenter)); 
              determine, by the system server for each received transaction message according to the predefined usage criteria, whether the received transaction message is a qualifying transaction qualified for supplemental processing by at least one VAS app of the VAS apps; (By disclosing, “At step 718, the server computer 200 may establish a communication channel with digital wallet provider A 520, based on a determination that the account holder's 710 payment account is enrolled with digital wallet provider A 520. The server computer 200 transmits a notice including the token to digital wallet provider A 520. The notice may be a request for the digital wallet provider A 520 to provide any relevant offers or discounts that are eligible for the transaction.” ([0138]-[0140], Fig. 5, and Fig. 7 of Carpenter)); 
           placing, by the system server, an operative hold on the received transaction message, wherein the operative hold prevents further processing of the transaction message in accordance with the default payment processing workflow pending a release of the operative hold (By disclosing, “Upon the server computer 200 receiving the authorization request message from the acquirer 130 (FIG. 1) …, the offer determination module 264 may suspend or delay the transmission of the authorization message to the issuer 150 (FIG. 1)” (See at least paragraph [0074], Fig. 8 and Fig. 9 of Carpenter));           
            identify, based on the predefined usage criteria, a particular transaction processing workflow for coordinating supplemental processing of the received transaction message by the at least one VAS app (By disclosing, “At step 718, the server computer 200 may establish a communication channel with digital wallet provider A 520, based on a determination that the account holder's 710 payment account is enrolled with digital wallet provider A 520. The server computer 200 transmits a notice including the token to digital wallet provider A 520. The notice may be a request for the digital wallet provider A 520 to provide any relevant offers or discounts that are eligible for the transaction.” ([0138], Fig. 5, and Fig. 7 of Carpenter)),
              transmit the one or more data elements of the transaction message over the secure communication connection to the at least one VAS app for supplemental processing of the qualifying transaction by the at least one VAS app, wherein the one or more data elements are transmitted by the system server directly to the at least one VAS app (By disclosing, “At step 718, the server computer 200 may establish a communication channel with digital wallet provider A 520, based on a determination that the account holder's 710 payment account is enrolled with digital wallet provider A 520. The server computer 200 transmits a notice including the token to digital wallet provider A 520. The notice may be a request for the digital wallet provider A 520 to provide any relevant offers or discounts that are eligible for the transaction.” ([0138]-[0140], Fig. 5, and Fig. 7 of Carpenter); “The authorization request message may include a token that has a one to one mapping with a PAN associated with the payment card of the account holder 710.” ([0136] of Carpenter); and “Any suitable communications protocols may be used for generating a communications channel. A communication channel may in some instance comprise a "secure communication channel," which may be established in any known manner, including the use of mutual authentication and a session key and establishment of a secure socket layer (SSL) session.” ([0032] of Carpenter)),
            receive, from the at least one VAS app, a result of the supplemental processing by the at least one VAS app (By disclosing, “At step 724, digital wallet provider A 520 may respond with an eligible offer.” ([0141]-[0143] of Carpenter)), and 
              enrich the transaction message associated with the qualifying transaction according to the result received from the at least one VAS app including updating a data field of the transaction message to include the result in accordance with a standard of the multi-party transaction system (By disclosing, “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” ([0074], [0144]-[0146] of Carpenter));
           wherein the forwarded transaction message comprises the received transaction message and any result of pre-processing the transaction message by the at least one VAS app (By disclosing, “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” ([0074], [0144]-[0146] of Carpenter));
            wherein forwarding the enriched transaction message serves to release the operative hold of the transaction message (By disclosing, “Upon the server computer 200 receiving the authorization request message from the acquirer 130 (FIG. 1) …, the offer determination module 264 may suspend or delay the transmission of the authorization message to the issuer 150 (FIG. 1)”; and “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” (See at least paragraph [0074], Fig. 8 and Fig. 9 of Carpenter));
             routes the enriched transaction to an issuer entity computing system identified in the enriched transaction message according to the default payment processing workflow (By disclosing, “At step 734, the server computer 200 may transmit the adjusted authorization request message to the issuer 150 for further processing” ([0146], [0062]-[0065] of Carpenter); and “The authorization request message may include an issuer account identifier” ([0030] of Carpenter)).
          Carpenter does not expressly disclose:
          provide, by the system server, routing instructions to a switch network within the payment device network system,
          wherein the electronic transaction messages are received by the switch network from acquirer entity computing systems;
          routing, by the switch network, the respective payment authorization request to a respective issuer entity computing system;  
           wherein the routing instructions identify payment device network participants subscribed to one or more third-party value adding service applications (Subscribers) and configure the switch network to alternatively route any transaction messages associated with one or more Subscribers to the system server computing device instead of routing the transaction messages associated with one or more Subscribers according to the default payment transaction processing workflow;
          store, in a database that is accessible to the system server, predefined usage criteria specifying conditions for performing supplemental processing of transactions on behalf of respective network participants using one or more of the VAS apps; 
          provide, a first communication connection between the system server and the switch network for routing the transaction messages associated with one or more Subscribers between the system server and the switch network;
          in response to determining that the transaction is a qualifying transaction qualified for supplemental processing by the at least one VAS app, place an operative hold on the transaction message by one or more of annotating and flagging one or more of the transaction message and a transaction record maintained internally within the payment device network system thereby preventing further processing of the received transaction message by the switch network in accordance with the default payment processing workflow pending release of the operative hold, 
          select one or more data elements of the received transaction message for transmission to the at least one VAS app according to the predefined usage criteria including one or more data security protocols,
         forward, back to the switch network, the enriched transaction message, 
         wherein forwarding the enriched transaction message back to the switch network serves to release the operative hold of the transaction message, and
          wherein the switch network routes the enriched transaction.
           However, Vanska teaches:
           provide, by the system server, routing instructions to a switch network within the payment device network system, (By disclosing, Once the service router 133 [(system server)] has modified the content of the transaction, it forwards 146 it back to the sending and receiving router 132 [(switch network)] of the transaction transmission network. The router 132 forwards 150 the transaction to the receiving router that is known or at least assumed to be able to further route 152 the transaction to the receiver 137, e.g. the invoice processing system of the buyer of an invoice” ([0074] and Fig. 1b element 145 and 146 of Vanska));
           provide, a first communication connection between the system server and the switch network for routing the transaction messages associated with one or more Subscribers between the system server and the switch network (By disclosing, “When the sending and receiving router 132 [(switch network)] receives the transaction, it detects from the recipient address information that the transaction must be routed 145 to the service router 133 [(system server)] which in an embodiment is adapted to alter or amend e.g. the recipient address and/or possibly some other content information of the received transaction to make the transaction suitable for forwarding it 147, 148 to the various value-add services 134, 135 and to the receiver system 137 of the invoice…. Once the service router 133 has modified the content of the transaction, it forwards 146 it back to the sending and receiving router 132 of the transaction transmission network.” which teaches a first communication connection between the system server and the switch network ([0074] and Fig. 1b element 145 and 146 of Vanska)) (Note: the combination of the “sending and receiving router 132” and the “service router 133” in the prior art can be the “payment device network system” in the claim), 
             receive, from the switch network over the first communication connection, a real time data feed of the transaction messages associated with at least one of the Subscribers (By disclosing, “When the sending and receiving router 132 receives the transaction, it detects from the recipient address information that the transaction must be routed 145 to the service router 133 which in an embodiment is adapted to alter or amend e.g. the recipient address and/or possibly some other content information of the received transaction to make the transaction suitable for forwarding it 147, 148 to the various value-add services 134, 135 and to the receiver system 137 of the invoice. In an embodiment, the service router changes the recipient address of the transaction to one that is known by the receiving router 136. The service router may also add e.g. a URL to the transaction, …. Once the service router 133 has modified the content of the transaction, it forwards 146 it back to the sending and receiving router 132 of the transaction transmission network.….” ([0074] of Vanska); and “FIG. 1a depicts a computer and data communication arrangement 100 according to a preferred embodiment of the present invention. The arrangement comprises a data communication network 120, e.g. a TCP/IP network, e.g. the Internet.” which teaches that the communication network is internet, thus the transaction messages are fed in real-time ([0072] of Vanska));
           forward, back to the switch network, the enriched transaction message (By disclosing, “Once the service router 133 has modified the content of the transaction, it forwards 146 it back to the sending and receiving router 132 of the transaction transmission network.” ([0074] and Fig. 1b element 145 and 146 of Vanska)); 
             wherein the switch network routes the enriched transaction (By disclosing, “Once the service router 133 has modified the content of the transaction, it forwards 146 it back to the sending and receiving router 132 of the transaction transmission network. The router 132 [(switch network)] forwards 150 the transaction to the receiving router that is known or at least assumed to be able to further route 152 the transaction to the receiver 137” ([0074] of Vanska)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the invention of Carpenter in view of Vanska to include: provide, by the system server, routing instructions to a switch network within the payment device network system; provide, a first communication connection between the system server and the switch network for routing the transaction messages associated with one or more Subscribers between the system server and the switch network; receive, from the switch network over the first communication connection, a real time data feed of the transaction messages associated with at least one of the Subscribers; forward, back to the switch network, the enriched transaction message; and wherein the switch network routes the enriched transaction. Doing so would result in an improved invention because this would leverage the advantages of using the switch network (e.g. transmitting information between the participants and the system server when the participants and the system server are not under the same network architecture, etc.). 
            Smith teaches:
           the switch network being configured to receive and route electronic transaction messages in-flight between a plurality of payment device network participant systems connected to the payment device network system according to a default payment transaction processing workflow (By disclosing, “Using payment card system interchange network 28 [(switch network)], the computers of acquirer 26 or the merchant processor will communicate with the computers of issuer 30 to determine whether the cardholder's account is in good standing and whether the purchase is covered by the cardholder's available credit line or account balance. Based on these determinations, the request for authorization will be declined or accepted.” which discloses a default payment transaction processing workflow ([0024] and Fig. 6 of Smith)); 
           wherein the electronic transaction messages are received by the switch network from acquirer entity computing systems (By disclosing, “acquirer 26 or merchant 24 generates a card transaction authorization reversal request message through payment card system interchange network 28 [(switch network)].” ([0064] of Smith));
           routing, by the switch network, the respective payment authorization request to a respective issuer entity computing system (By disclosing, “The processor is further programmed to calculate the fraud risk score based on the current transaction authorization request data and an updated card account profile, and transmit the message to an issuer of the payment card for approval of the request.” (Abstract of Smith));  
          wherein the routing instructions identify payment device network participants subscribed to one or more third-party value adding service applications (Subscribers) and configure the switch network to alternatively route any transaction messages associated with one or more Subscribers to the system server computing device instead of routing the transaction messages associated with one or more Subscribers according to the default payment transaction processing workflow (By disclosing, “Using payment card system interchange network 28, the computers of acquirer 26 or the merchant processor will communicate with the computers of issuer 30 to determine whether the cardholder's account is in good standing and whether the purchase is covered by the cardholder's available credit line or account balance. Based on these determinations, the request for authorization will be declined or accepted.” which teaches a default payment transaction processing workflow ([0024] and Fig. 6 of Smith); and “payment card system interchange network 28 determines whether acquirer or merchant 24 has subscribed to the fraud scoring service implemented by fraud detection system 600, if so payment card system interchange network 28, routes the transaction information to a network host site [(system server)] 602 that calculates a fraud score for the transaction associated with the received authorization request, and sends the authorization request to the issuer” ([0051] and Fig. 6 of Smith)); and 
            in response to determining that the received transaction message is a qualifying transaction, transmitting the transaction message to the system server (By disclosing, “The acquirer populates 706 a CNP fraud risk score request indicator within the transaction authorization request message and submits 708 the request to the interchange network. The interchange network determines 710 that the CNP fraud scoring service request indicator is present and that the service should be performed for the card transaction authorization request. After the validity of fraud scoring service request is confirmed 712, the interchange network routes 714 the card transaction authorization request to the host site of interchange network/payment card system to perform CNP fraud risk scoring.” ([0059] and Fig. 7 of Smith)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Carpenter and Vanska, in view of Smith to include techniques of: the switch network being configured to receive and route electronic transaction messages in-flight between a plurality of payment device network participant systems connected to the payment device network system according to a default payment transaction processing workflow; wherein the electronic transaction messages are received by the switch network from acquirer entity computing systems; routing, by the switch network, the respective payment authorization request to a respective issuer entity computing system; wherein the routing instructions identify payment device network participants subscribed to one or more third-party value adding service applications (Subscribers) and configure the switch network to alternatively route any transaction messages associated with one or more Subscribers to the system server computing device instead of routing the transaction messages associated with one or more Subscribers according to the default payment transaction processing workflow; in response to determining that the received transaction message is a qualifying transaction, transmitting the transaction message to the system server. Doing so would result in an improved invention because this would allow the VAS services only available to the participants who subscribed/purchased the VAS services, thus improving the economic efficiency of the claimed invention.
           Gendelev teaches:
           one or more of annotating and flagging one or more of the received transaction message and a transaction record maintained internally within the payment device network system (By disclosing, “An example of a fraud detection policy used in a fraud detection system takes the form of a set of rules such as "IF amount >$500 AND country=`Belgium` THEN flag for further investigation.” In this way, any transaction request having transaction factors that satisfy such a rule will be flagged for further investigation” (See at least Col 1 lines 20-30 of Gendelev)). 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of place an operative hold on the transaction request and thereby preventing further processing of the transaction message in view of Gendelev to include techniques of: one or more of annotating and flagging one or more of the received transaction message and a transaction record maintained internally within the payment device network system.  Doing so would results in an improved invention because this would leverage the advantages of making annotation in transaction messages (e.g. easier to be spot and categorized, creating better automated system for transaction processing, etc.).
           And Lim teaches:
           select one or more data elements of the transaction message for transmission to a server according to the predefined usage criteria. (By disclosing, “the data selection criteria (15) identify one or more data fields in payment processing messages… the portal (143) extracts the data from the one or more data fields according to the data selection criteria (15) to form a data set and reports the data set to server (245) as an input from the user corresponding to the registered consumer account (146). The server (245) further processes the received data set to run the game. The data selection arrangement reduces the transmission of transaction data between the portal (143) and the server (245) and improves the privacy protection for the users” (See at least paragraph [0072] of Lim)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Carpenter, Vanska, Smith, and Gendelev, in view of Lim to include techniques of selecting, by the system server, one or more data elements of the transaction message for transmission to the at least one VAS app according to the predefined usage criteria including one or more data security protocols.  Doing so would results in an improved invention because this would allow only the related data elements to be transmitted to the VAS and retain the sensitive transaction information at the system server (e.g. PAN number), thus improving the privacy protection for the users ([0072]). 



Response to Amendment
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection.	
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10540645 to DeSilva for disclosing performing value-added services for payment transactions.
US 20130054465 to Sakata for disclosing a transaction broker routing server for routing transactions between multiple entities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUAN ZHANG/Examiner, Art Unit 3685